Citation Nr: 0315938	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-34 028A	)	DATE
	)
	)


THE ISSUES

1.  Whether an August 1988 decision of the Board of Veterans' 
Appeals (Board) that did not increase the moving party's 
rating for postoperative residuals of internal derangement of 
the left knee to more than 20 percent should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).  

2.  Whether an August 1988 decision of the Board denying 
service connection for a right knee disorder should be 
revised or reversed on the grounds of CUE.  



REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The moving party (veteran) served on active duty from 
April 1958 to April 1961.  

This motion before the Board alleges CUE in the Board's 
August 1988 decision to increase the veteran's rating for 
postoperative residuals of internal derangement of the left 
knee to no more than 20 percent and to deny service 
connection for a right knee disorder.  

In August 1999, the Board determined that the August 1988 
decision should not be revised or reversed on the basis of 
CUE.  The moving party filed an appeal of the Board's August 
1999 decision with the United States Court of Appeals for 
Veterans Claims (Court).  The Court entered an order that 
vacated the Board's August 1999 decision and remanded the 
matter to the Board for readjudication.   

In April 2003, the moving party raised the issue of 
entitlement to an effective date earlier than 
October 22, 2001 for a total disability rating based upon 
individual unemployability (TDIU).  That issue is not 
inextricably intertwined with the issue on appeal.  See 
Harris v. Derwinski, 1 Vet. App 180 (1991).  Therefore, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In August 1988, the Board increased the veteran's rating 
for postoperative residuals of internal derangement of the 
left knee to more than 20 percent, and denied service 
connection for a right knee disorder.  

2.  In March 1998, the moving part filed a formal Motion to 
Revise the Board's August 1988 decision.  

3.  The correct facts as they were known at the time were 
before the Board in August 1988.


4.  The Board's August 1988 decision was consistent with and 
supported by the evidence of record and the existing legal 
authority at the time of the decision.  


CONCLUSION OF LAW

The Board's August 1988 decision was not CUE as to the 
Board's decision not to increase the moving party's rating 
for postoperative residuals of internal derangement of the 
left knee to more than 20 percent and as to the denial of 
service connection for a right knee disorder.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 
20.1405, 20.1409, 20.1411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that the Board's 
August 1988 decision was CUE because the medical evidence at 
the time of the decision indicated that his left knee was 
more severe than the evaluation granted and that the evidence 
of record showed that his right knee disability was caused by 
his service-connected left knee disability.  He also asserted 
that VA had a responsibility to get a medical opinion to 
substantiate his testimony that his service-connected left 
knee caused his right knee disorder.  

I.  Relevant Regulations

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. §§ 
20.1400 (2002).  The regulations provide that CUE is a very 
specific and rare kind of error which compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  38 
C.F.R. § 20.1403(a) (2002).  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions were 
incorrectly applied.  


Under the current regulations, review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when the decision was 
made.  38 C.F.R. § 20.1403(b)(1).  The Board's Rules of 
Practice further provide that with limited exceptions not 
applicable here, see 38 C.F.R. § 20.1403(b)(2) (constructive 
notice of certain documents in VA's possession for Board 
decisions issued on or after July 21, 1992), no new evidence 
will be considered in connection with the disposition of the 
motion. 38 C.F.R. § 20.1405(b).  In addition, a disagreement 
as to how the facts were weighted, changes in medical 
diagnoses, and a failure to fulfill the duty to assist, are 
expressly not situations of CUE.  To this end, the Board 
notes that the Board's August 1988 decision pre-dated the 
provisions of 38 U.S.C.A. § 7104(d)(1) requiring that Board 
decisions contain "Reasons and Bases" for the Findings of 
Facts and Conclusions of Law.  Therefore, this Board is 
mindful that the August 1988 Board was not required to 
reference every item of evidence it considered in the 
decision.  

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West. 2002), is not for 
application in motions alleging CUE.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).  

II.  Factual Background

Historically, the veteran injured his left knee in service 
during a football game.  He was admitted to the hospital four 
weeks after he sustained the injury.  At the time of the 
injury, the knee became swollen and painful and somewhat 
unstable.  He was seen in sick bay and later sent to the 
orthopedic clinic.  At the time of his hospital admission, he 
stated that the knee was not as swollen as it had been but 
that his knee continued to feel weak and at times, give way.  
At the time of the hospital admission, there was left knee 
discomfort on firm pressure applied over the medial joint 
line and also pain on external rotation of the knee joint.  
Following admission, it was felt that they were dealing with 
either a torn meniscus or with an acute strain of the knee.  
X-rays failed to show any gross abnormalities and based on 
continued giving way of the knee, an arthrotomy of knee joint 
was performed.  At the time of surgery, the findings showed 
the ligaments to be intact except for the anterior cruciate 
ligament, which had been torn from its femoral attachment.  
An attempt was made to repair this ligament, but because of 
the frayed nature and degenerative changes undergoing in the 
anterior cruciate ligament, it was impossible to restore this 
ligament to its site of attachment on the lateral condoyle of 
the femur.  The fragments of the anterior cruciate ligament 
(ACL) were then removed by sharp dissection and further 
inspection of the joint showed both menisci to be intact.  
His postoperative course was of slow progression , his range 
of motion increased, he was finally able to lift 50 pounds of 
weight ten times with the quadriceps muscle on the left.  He 
had full range of motion, his collateral ligaments were 
intact, and there was some anterior cruciate laxity, but not 
as much as would be expected in an ACL tear.  He was able to 
walk without difficulty, but he had problems when he tried to 
run.  He was returned to full duty.  

After the veteran's return to full duty, he continued to 
complain of pain and instability, especially with the knee in 
the partial flexed position.  His symptoms became worse and 
he had several near-serious falls.  He refused surgery when 
he was told that the chances of success were limited.  The 
marked instability resulting from the loss of the anterior 
cruciate and the partial loss of the medial collateral 
ligament could not hope to be reversed through non surgical 
means.  He was fitted with a knee cage and advised to wear it 
when performing activities, which place undue stress on the 
vulnerable part.  He appeared before the Medical Board and 
the Medical Board determined that the nature of his injury 
was such that rehabilitation for duty in the military could 
not be achieved without surgery, and recommended appearance 
before the Physical Evaluation Board, which concurred.  He 
was found unfit for duty and placed on the Temporary 
Disability Retirement List.  His disability was rated at 
30 percent in accordance with the Schedule for Rating 
Disabilities in use by VA.  He was rated under diagnostic 
code (DC) 5257.  

After service, the veteran underwent a VA examination in 
December 1961.  He complained of instability of the left 
knee.  Physical examination revealed a medial parapatellar 
scar.  He had 3/4 inch atrophy of the left thigh.  There was no 
loss of tone and no lateral or AP instability demonstrated.  
X-ray examination of the left knee was negative.   The 
diagnosis was postoperative residuals of the right [sic] knee 
without instability.  By rating decision of January 1962, 
service connection was granted for postoperative residuals of 
internal derangement of the left knee.  A 10 percent 
evaluation was granted, effective April 1961.  The veteran 
was rated pursuant to DC 5259.  

In November 1966, the veteran was scheduled for a VA 
compensation examination of his left knee.  He walked out of 
the examination before the examination could be conducted.  
In December 1966, he was informed that since he failed to 
report for his scheduled examination, VA had terminated 
payments on his award.  He was informed that no further 
action would be taken unless he informed VA of his 
willingness to report for examination.  

In October 1986, an Independent Medical Evaluation was 
performed in consideration for a permanent disability 
relative to employment by the Juvenile Shoe Corporation of 
America.  It was noted that he had previously been a sales 
representative and that this was a physically demanding job.  
Discussion regarding the veteran left knee disability was not 
made.  In November 1986, Carl C. Kao, MD, indicated that the 
veteran suffered from a disease of the left cerebellum, and 
instability and loss of coordination of the left hand and 
left leg.  

In November 1986, the veteran was seen in the VA orthopedic 
clinic.  He was seen for a problem of his left knee described 
as chronic pain, instability, giving way, with intermittent 
mild swelling.  He related the history of his original injury 
and operation for repair of torn ligaments.  It was noted 
that the anterior cruciate and medial collateral were the 
source and that the ACL was not repaired but removed.  He was 
in vocational rehabilitation (non VA) and was undergoing 
physical therapy (PT) with a local facility.  Physical 
examination revealed range of left knee motion was 
accomplished from 0 to 130 degrees.  There was 1+ Lachmann's 
test and 2-3+ anterior drawer sign.  His collateral ligaments 
were almost tight (mild laxity).  There was mild rotary 
instability of the lateral compartment .  The diagnostic 
assessment was status post internal derangement of the left 
knee with persistent chondromalacia.  He was encouraged to 
continue with his PT and to return to the clinic in 3 months.  


In January 1987, the veteran filed a compensation claim for 
service connection for his left knee, right knee and other 
disabilities not at issue in this claim.  Associated with the 
claim was a 1974 surgical report from Southwest General 
Hospital.  
A W. Heyse, MD, performed the arthrotomy of the medial 
meniscus of the right knee.  In February 1987, a prescription 
form was submitted to VA indicating a diagnosis of anterior 
deficient knee.  It noted a bilateral anterior cruciate 
program and Biodex exercise three times a week for six weeks.  
In February 1987, the veteran informed VA that his claim for 
a right knee disability was based upon his favoring his left 
knee for previous 15 years.  That same month, a vocational 
rehabilitation report was released by the Jewett Orthopaedic 
Clinic.  The veteran's left knee history was provided and it 
was noted that he injured his right knee in 1974, also 
injuring the anterior cruciate.  Additionally, he had a 
partial medial menisectomy.  He complained of instability of 
the left knee, mainly when it is twisted or he attempted to 
walk downhill.  He stated giving way on several occasions, 
causing a numb feeling in his left leg.  Examination revealed 
a well-healed medial parapatellar scar of the right knee.  He 
had full range of motion.  He had no joint line tenderness.  
He had 2+ Lachmann's, and a 2+ anterior drawer sign.  The 
knee was stable to varus and valgus stress.  His left knee 
had a well healed parapatellar scar.  There was 3+ 
Lachmann's, a 3+ pivot shift as well as a 3+ drawer sign.  He 
had no joint line tenderness and no effusion.  He had full 
range of motion of the left knee.  The knee was stable to 
varus and valgus stress in full extension.  X-ray readings of 
both knees showed moderate degenerative arthritis of the left 
knee and mild osteophytes of the right knee.  It was 
indicated that PT would be important for the veteran and an 
overall rehabilitation program for his quadriceps and 
hamstrings in an attempt to function for his deficient 
anterior cruciate was recommended.  He suggested a lighter 
brace may be in order in the future , something less bulky 
than the Lenox Hill brace the veteran had worn in the past.  
Discussion of a total knee replacement was made in 
generalized terms, but not until he was much stronger.  A 
letter was sent to the Florida Vocational Rehabilitation, 
enclosing a copy of the evaluation of the veteran's bilateral 
knee condition.  The letter specifically discussed the 
veteran's left knee.  It was noted that he had a significant 
amount of laxity so that when he twisted his knee, a pivot 
shift phenomenon occurred.  The veteran also was seen by VA 
neurology clinic in February 1987.  He requested an opinion 
as to whether or not PT on his knee might further injure his 
nerve in the left leg.  The examiner stated that he advised 
the veteran that proper rehabilitation strengthening 
exercises would probably help the situation.  He related that 
the veteran finally had a normal gait and balance at the time 
of the examination.  

The veteran underwent VA examination in March 1987.  He 
complained primarily of giving way of the left knee 
especially with rotational stress on the knee.  He related 
that the Lenox -Hill brace was helpful to some extent and he 
had begun therapy for his lower extremities within the last 
week.  It was noted that the right knee injury occurred in 
1974 while not in the service.  Physical examination revealed 
that both knees exhibited full range of motion (0 to 
120 degrees) this being when soft tissue impingement 
occurred.  Both knees exhibited positive anterior drawer 
sign, positive Lachmann's, and positive pivot shift.  There 
was no appreciable opening of the medial joint line to either 
varus or valgus stress and both posterior cruciate ligaments 
appeared intact.  Degenerative changes were noted on x-rays 
of the type that were normally seen post menisectomy in the 
right knee with very mild degenerative changes in the left 
knee.  The examiner indicated that the veteran had chronic 
instability of his left knee as a result of his inservice 
injury.  He had some relief of this using a brace and would 
expect to have somewhat more relief of this with therapy.  
However, this was considered a chronic problem that would be 
with him for the remainder of his life.  

An undated deposition of Walter E. Heyse, MD, the surgeon 
that performed the medial menisectomy of the veteran's right 
knee, was associated with the claims folder in connection 
with the claim.  He testified that the veteran injured his 
right knee playing badminton in July 1974.  The veteran was 
seen in the emergency room, and referred to him later.  He 
informed the veteran after he examined him, to continue the 
initial treatment recommended by the emergency room of ace 
bandage and crutch immobilization without weight bearing.  He 
later performed surgery.  The meniscus was removed, there was 
torn knee cartilage and few or shredded remains of the 
anterior cruciate.  Very little ligament was removed.  He 
also related that the veteran had typical symptoms of a torn 
meniscus.  Typical indicated those injuries generally 
sustained in violent games such as football, soccer, and even 
basketball.  However, he also noted that if the veteran, 
while playing badminton, planted his foot and then his body 
moved in an improper fashion, he could sustain this type of 
injury to his right knee.  He made no mention of the 
veteran's left knee playing any part in the right knee 
injury, although he did note that he knew that the veteran 
had a left knee injury sustained in service.  

The veteran testified at a personal hearing before the RO in 
December 1987.  At that hearing, the veteran gave a history 
of his inservice injury.  He indicated that he had a Lennox-
Hill brace made for him but that it was rarely used and was 
approximately 14 years of age.  He also testified about the 
rating codes used to evaluate his left knee condition.  
Additional testimony was rendered about his injury to his 
right knee that he maintained was secondary to his service-
connected left knee injury.  He provided additional testimony 
on conditions unrelated to this appeal.  

In March 1988, the veteran submitted a Guide to the 
Evaluation of Permanent Impairment by the American Medical 
Association, numerous duplicate copies of his service medical 
records, and duplicate copies of his private  and VA medical 
records, in support of his claims. 

III.  CUE in Increased Rating Claim 

The veteran asserts that, there was sufficient evidence of 
record in 1987 to support the 50 percent evaluation he now 
maintains for his service-connected left knee disability.  He 
believes that the Board's August 1988 decision is CUE because 
they only provided a 20 percent evaluation and the evidence 
then, is essentially the same as there is now.  

The Board finds that the veteran's claim of CUE in the August 
1988 decision that awarded the veteran no more than a 
20 percent evaluation for his service-connected  
postoperative residuals of internal derangement of the left 
knee, must fail.  

First, the veteran alleges that the Board failed to evaluate 
and then award his left knee claim the highest rating under 
the then existing laws based on the evidence of record.  The 
veteran claims that the RO misrated his disability by rating 
him under DC 5259 for removal of symptomatic cartilage, only 
providing him a 10 percent evaluation.  He asserts that he 
continued to maintain that he had removal of the ligaments 
(ACL), which is completely different than removal of 
cartilage.  He related that VA was aware of this as he was 
rated under DC 5257 by the Navy when he was discharged from 
service based on medical disability.  He also indicated that 
he could have been rated under DC 5262 on an analogous basis 
because of his brace requirement.  He also maintains that he 
had arthritis of the knee at that time which warranted that 
he be rated an additional 10 percent for that disability.  

After a thorough review of the record, the Board finds that 
there was not CUE in the Board's decision to award the 
veteran a 20 percent evaluation - and no higher -- for his 
postoperative residuals of an internal derangement of the 
left knee.  The veteran appears to assert that VA was 
required to rate him as 30 percent disabled using DC 5257, 
because the Navy had so rated him.  This argument  is without 
merit.  First, VA is not bound by the findings of the Navy, 
even when the Navy is using the VA's own rating schedule.  VA 
is to evaluate the complete medical history of the claimant's 
condition, and to make an evaluation of the level of 
disability and any changes in the veteran's condition.  
Specifically, the provisions of 38 C.F.R. § 4.1 require that 
each disability be reviewed in relations to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  In 1961, the Navy 
determined that the veteran's condition showed severe 
instability, warranting a 30 percent evaluation under the 
rating criteria.  After service in 1961, the veteran's first 
VA examination showed the veteran had no instability of the 
left knee.  Clearly, the Navy used DC 5257 by analogy, as 
there is no rating criterion for ACL.  Similarly, VA chose to 
use DC 5259 by analogy.  See 38 C.F.R. § 4.20.  Under this 
diagnostic code, the sole evaluation was for 10 percent, 
which was the rating he was provided.  

When the veteran opened his claim for an increased rating in 
January 1987, after a period of no ratings since he failed to 
report for his reevaluation examination in 1966, he 
associated with the claim folder, medical evidence that 
reiterated his left knee history.  Those medical records 
showed no joint line tenderness, full range of left knee 
motion, and a stable knee.  He also underwent a VA 
examination in March 1987.  He related that the Lenox-Hill 
brace was helpful to some extent, his left knee again 
exhibited full range of motion, and the posterior cruciate 
ligaments appeared intact.  Although it was noted that he had 
degenerative changes of the left knee, they were described as 
mild.  His instability was described as chronic, but nowhere 
were the medical findings indicative of a severe condition.  
His testimony during the December 1987 RO hearing was 
primarily requesting that his DC be changed from 5259 to 
5257.  By rating decision of January 1988, that was done, but 
the rating of 10 percent at that time, remained the same.  

The August 1988 Board decision, of which the veteran claims 
CUE, raised the rating for the veteran's left knee disability 
from 10 percent to 20 percent.  Again, the evidence cited by 
the Board was full range of motion, some laxity of the 
collateral ligaments, and mild rotary instability.  The law 
at that time, and still in effect, indicates that where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board, resolving 
reasonable doubt in the veteran's favor, found moderate 
disability under DC 5257, and awarded a 20 percent 
evaluation.  

The veteran alleges that he used a brace at the time of the 
August 1988 Board decision and that he could have been rated 
under DC 5262, impairment of the tibia and fibula.  In order 
to be evaluated for the highest criteria under that DC, there 
must have been shown nonunion of the tibia and fibula, with 
loose motion, requiring a brace.  The evidence at the time of 
the August 1988 Board decision does not clearly show nonunion 
of the tibia and fibula with loose motion, requiring a brace.  
Mere use of a brace, alone, does not require the assignment 
of a 40 percent rating under DC 5262.  Moreover, the evidence 
then of record does not even clearly establish that the 
veteran was then required to use a brace for the service-
connected left knee disability.  On one occasion a doctor 
indicates that the veteran finds the use of the Lennox-Hill 
brace useful.  Nonetheless the veteran testified at the 
December 1987 hearing that the brace was 14 years old and 
that he rarely used it.  What is of record is that his 
disability at that time had not been described as no more 
than mild to moderate; that would warrant no more than a 
20 percent evaluation under DC 5262, the same rating provided 
to the veteran using DC 5257.  It is apparent that the Board 
considered all of the medical evidence over a period of years 
and found that it resulted in no more than moderate 
impairment, warranting no more than a 20 percent rating.  All 
of the veteran's contentions that evaluation under different 
diagnostic codes could have warranted him an evaluation 
higher than a 20 percent rating amount to no more than an 
argument concerning how the evidence then available to the 
Board was weighed and evaluated.  There is no indication that 
the results would have been manifestly different but for the 
recitation of, and evaluation under, all of the different 
diagnostic codes available for use to rate disability 
involving the knee.  This is a disagreement of how the facts 
were weighed at that time, which is not CUE.  See 38 C.F.R. 
§ 20.1403(d)(3).  In this regard, the Board notes that the 
veteran had argued before the Court that the evidence before 
the Board in 1988 was essentially the same as the evidence 
before VA when he was awarded increased ratings, and that the 
Court would not make such a factual finding in the first 
instance.  It is important to understand that the question is 
not whether there was essentially similar - or even identical 
- evidence used to assign ratings of different percentages at 
different times.  Rather, the question is whether such 
evidence compels the assignment of the higher rating sought 
by the veteran.  See 38 C.F.R. § 20.1403.  In this case, the 
evidence before the Board in 1988 did not require the 
assignment of a higher rating.

It is clear that at the time of the Board's August 1988 
decision, the evidence of record at that time supported the 
findings made by the Board in the decision made to increase 
the veteran's left knee disability to a 20 percent 
disability, based on reasonable doubt.  The Board also finds 
that, the evidence, viewed in light of the entire record at 
that time, does not compel a different conclusion.  As such, 
the Board's August 1988 decision to increase the veteran's 
left knee disability to 20 percent, and no more, was 
supported by the evidence then of record and it was not 
clearly and unmistakably erroneous.  


IV.  CUE in Service Connection Claim

As to the veteran's claim for entitlement to service 
connection for a right knee disorder, he argues that CUE 
existed in the Board's denial of service connection for a 
right knee disorder, claimed as secondary to his service-
connected left knee disability.  In particular, he asserted 
that the Board ignored the evidence, including his own sworn 
testimony in 1987, which was based on his recollection of 
what he had been told by his surgeon, to the effect that the 
veteran's right knee injury was the result of severe 
instability in the service-connected left knee.  Moreover, in 
December 1997 correspondence, the veteran argued that the 
Board should have remanded the case for a VA examination for 
an opinion regarding secondary service connection.  The 
veteran argues that his testimony was technically identical 
to the expert opinions that later formed the basis of the 
grant of benefits, effective in September 1991.  He states 
that but for the Board's 1988 error, he would have been 
awarded service connection in 1988, based on a secondary 
basis.  

First, there is no evidence that the correct facts as they 
were known at that time were not before the Board.  The facts 
before the Board at that time were that the veteran injured 
his right knee in 1974, well after service, while playing 
badminton.  Additionally, a surgical report from Southwest 
General Hospital was associated with the claim indicating 
that an arthrotomy of the medial meniscus was performed on 
the right knee.  The report did not indicate the etiology of 
the right knee injury.  Also associated with the claims file 
and of record at that time was a VA examination report of 
March 1987, which only indicated that the veteran's right 
knee injury did not occur until after service.  A deposition 
of the veteran's surgeon, who performed the medial 
menisectomy in 1974, was also associated with the claims 
folder.  That deposition made no mention of the veteran's 
right knee injury as secondary to the service-connected left 
knee injury.  The surgeon specifically indicated that the 
right knee injury was typically the type sustained in violent 
games such as football, soccer, and even basketball.  
However, he also noted that if the veteran, while playing 
badminton, planted his foot and then his body moved in an 
improper fashion, he could sustain this type of injury to his 
right knee.  He made no mention of the veteran's left knee 
playing any part in the right knee injury, although he did 
note that he knew that the veteran had a left knee injury 
sustained in service.  

The veteran did note later that his surgeon told him that his 
left knee caused his right knee disability.  However, in his 
December 1987 hearing, he was specifically asked whether he 
had a statement from his physician and he stated no.  He made 
mention of the deposition that his surgeon made, but left out 
the surgeon's statement that the veteran could have injured 
his knee while playing badminton if he planted his foot in an 
improper fashion.  Moreover, it is important to note that he 
also testified that the surgeon told him he probably just 
wore his right knee out.  At the time of the Board's 1988 
decision, not one scintilla of evidence associated the 
veteran's right knee injury as secondary to his service-
connected left knee injury except the veteran's own statement 
of such.  It is well established that laypersons cannot 
provide competent evidence when an expert opinion is 
required.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).    

This evidence, in the record at the time of the Board's 
August 1988 decision was correct as to the facts, and was not 
refuted by any competent evidence.  Therefore, it is not CUE.  

The veteran has presented no evidence in his CUE motion that 
the statutory or regulatory provisions were incorrectly 
applied.  What he has indicated, is that he should have been 
provided a VA examination, requiring an opinion as to the 
etiology of the veteran's right knee injury.  This is an 
assertion is that VA failed in its duty to assist.  VA's 
failure in the duty to assist, is not CUE.  38 C.F.R. 
§ 20.1403 (d)(2).  

In view of the above, the Board finds that the August 1988 
decision was not fatally flawed factually or legally at the 
time it was made.  The Board also finds that, when viewed in 
light of the entire record as constituted at that time, a 
different conclusion on either claim would not be compelled.  
Accordingly, the Board concludes that the August 1988 
decision was supported by the evidence then of record and was 
not clearly and unmistakably erroneous.  


ORDER

The Motion to Vacate the Board's August 1988 decision on the 
grounds of clear and unmistakable error is denied.  



                       
____________________________________________
	MARY GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




